Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Lipp on 7/20/2022.

Please amend claim 20 to read:
A non-transitory computer-readable recording medium…

Response to Amendment
3.	The Independent claims have been amended.
Response to Arguments
4.	Applicants arguments filed have been considered and are persuasive, where Applicant has argued that the closest art of record, Danila, does not teach the limitations of the amended claims.
Allowable Subject Matter
5.	Claims 1, 4-5, 7-11, 14-15, 17-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach:


obtaining a voice of a user containing an instruction; 
obtaining voice analysis information of the voice of the user by inputting the voice of the user into a natural language understanding model; 
determining that a response operation with respect to the instruction corresponding to the voice of the user is not performable, according to a preset criterion, based on the obtained voice analysis information; 
based on the determining that the response operation is not performable, training at least one artificial intelligence (Al) model associated with the voice assistant service so that the response operation becomes performable by the electronic device, 
wherein the training comprises: 
outputting a series of guide messages for learning the response operation related to the voice of the user, wherein the series of guide messages starts with a start learning message indicating to the user a start of the training of the at least one Al model, 
receiving an input sequence input from the user in correspondence to the series of guide messages, the input sequence comprising user inputs which are input by the user as an ordered sequence which defines a certain order of 2functions executable by the electronic device, to perform the response operation, 
training the at least one Al model associated with the voice assistant service based on the user inputs defining the certain order of functions executable by the electronic device, 
receiving an end learning command which is provided by the user and instructs to terminate the training, and 
terminating the training based on the end learning command; and 
outputting a learning finished message which informs the user that the response operation is performable by the electronic device, 
wherein the training further comprises: 
dividing the input sequence in units according to time at which each of the user inputs is received, wherein each of the units contains intent information; 
inputting the divided input sequence into an inference model configured to infer an intention of the user with respect to the input sequence; 
grouping the divided input sequence into a plurality of input groups based on the intent information of each of the units, by using the inference model; 
identifying intent information for each of the plurality of input groups by using the inference model; and 
training the at least one Al model associated with the voice assistant service based on the plurality of input groups and the intent information for each of the plurality of input groups.

	Regarding claim 1, Danila, the closest art of record, describes performing semantic processing on the natural language input and determining that automated assistant is unable to interpret the user command. The system provides output that solicits clarification from the user about the command, such as outputting natural language output: "I don't know how to order a pizza." (Paragraph 87). The system receives a second free form natural language input from the user identifying slots required to be filled with values in order to fulfill the task. (Paragraph 88).
	Danila however does not specifically teach the limitations of the amended claim 1.

Therefore the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655